DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on October 12, 2021.  In virtue of this amendment, claims 1-11 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A retrofit LED lighting device … comprises … “a signal generator coupled to said zero current detector, wherein said signal generator is arranged for outputting a monotonic wave form signal starting from a base level, wherein said signal generator is arranged to reset said outputted wave form signal from a reset level to said base level upon said detected zero value by said zero current detector; a control unit arranged for determining the dip in said mains voltage by determining that said outputted wave form signal crosses a voltage dip threshold after having passed said reset level; and a shunt switch for shunting said at least one LED such that said lamp current bypasses said at least one LED”, in combination with the remaining claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Esaki et al. – US 2012/0262082
Prior art Salvestrini et al. – US 2011/0121744
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 26, 2021